Case 1:19-cr-00790-PKC Document 12 Filed 02/21/20 Page 1 of 12
                                             -2-




       Upon the application of defense counsel, consented to by the government, the

status conference originally scheduled for March 20, 2020 is adjourned to March 27, 2020

at 11:45 a.m. in Courtroom 11D. I find that the ends of justice will be served by granting

a continuance and that taking such action outweighs the best interest of the public and the

defendant in a speedy trial. The reasons for this finding are that the grant of the

continuance is needed to accommodate defense counsel’s calendar. Accordingly, the time

between today and March 27, 2020 is excluded.

       SO ORDERED.




Dated: February 21, 2020
